DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Claims 18-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/14/2022.
Applicant’s election of Group I, claims 1-17, in the reply filed on 07/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Interpretation
Claims 1-17 are directed towards an apparatus (i.e., additive manufacturing system and consumable assembly). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and § 2114-2115 for further details).

Claim Objections
Claim 13 is objected to because of the following informalities: this claim does not have the proper punctuation as set forth in MPEP § 608.01(m), which requires that each claim begins with a capital letter and ends with a period. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11: there is insufficient antecedent basis for the recitation “the first key” in line 1 of the claim. Claim 10, the claim which claim 11 depends from, introduces a key in line 8, but fails to recite a first key. Thus, it is not clear whether “the first key” is intending to reference an additional key of many or is “the first key” is referencing the key from claim 10. 
Regarding claim 12: this claim is dependent on claim 11 and therefore indirectly dependent on claim 10, where both claim 10 and claim 11 are directed towards a consumable assembly for supplying filament to a 3D printer; however, claim 12 recites “the additive manufacturing system of claim 11” in line which renders the claim indefinite as there is insufficient antecedent basis for “the additive manufacturing system of claim 11” and it is unclear how the claim is further limiting the consumable assembly in claim 10 and claim 11. Additionally, there is insufficient antecedent basis for the recitation “the elastomeric key” in lines 2-3. It is not clear if this recitation is referring to the first key or the key in preceding claim 11.
Regarding claims 12-15: these claims are dependent, either directly or indirectly, on claim 11 and therefore exhibit the same lack of antecedent basis. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over SWANSON et al. (US 2013/0164960; of record) in view of AWAD (US 7,329,128).
As to claim 1: SWANSON discloses the claimed additive manufacturing system ([0022], [0023], [0025], FIG. 1 – system 10) comprising a 3D printer ([0025], [0026]). SWANSON discloses the system 10 including a print head 28, and refers to LEAVITT et al. (US 7,625,200) for examples of suitable devices for print head 28; upon inspection of LEAVITT et al. (US 7,625,200), incorporated by reference, an extrusion head for use in an extrusion based layered deposition system is disclosed, where the extrusion head is a dual tip extrusion head including a first liquefier pump and a second liquefier pump (i.e., first and second print head) (column 3, lines 4-20; FIG. 2A-2B). LEAVITT’s dual tip extrusion head, incorporated by reference, is consistent with the liquefier assembly 58 (e.g., dual tip including a first liquefier pump and a second liquefier pump) illustrated in FIG. 4A-4B of SWANSON’s disclosure. Therefore, it can be concluded SWANSON discloses the claimed 3D printer having a first and a second print head ([0030], [0034], [0044], FIG. 4A-4B) each configured to receive a filament, melt the filament, and deposit the melted filament to form a 3D part ([0034]). 
 Additionally, SWANSON discloses the claimed 3D printer having a first receptacle and a second receptacle each configured for accepting a plug-in connector from a filament supply ([0042], [0043], FIG. 1, FIG. 4A-FIG. 4B); a first filament supply comprising a first container configured to retain a supply of a first filament ([0023], [0024], FIG. 1, FIG. 2); a first filament guide tube having a length ([0024], FIG. 1, FIG. 2), the first filament guide tube comprising an inlet end attached to the first container ([0024], [0040], FIG. 2, FIG. 3); and an outlet end ([0024], [0033], [0040], FIG. 2, FIG. 3); a first key having a first geometric configuration allowing the first key to be plugged into the first receptacle ([0042], [0051], [0053], FIG. 4A-4B, FIG. 5) and comprising a conduit having an entrance and an exit ([0043], [0050], [0051], FIG. 4A-4B), a coupling portion ([0043], [0044], [0050], [0051], [0053], [0054], FIG. 4A-4B, FIG. 5), and an engagement portion ([0043], [0044], [0050], [0051], [0053], [0054], FIG. 4A-4B, FIG. 5), wherein the entrance to the conduit is coupled to the outlet end of the first filament guide tube to thereby form a closed filament path from the first container to the 3D printer ([0045], [0055], FIG. 4A-4B). 
Moreover, SWANSON discloses the claimed second filament supply comprising a second container configured to retain a supply of a second filament ([0023], [0024], FIG. 1), the second filament being a different from the first filament ([0023]); a second filament guide tube having a length ([0024], FIG. 1, FIG. 2), the second filament guide tube comprising an inlet end attached to the second container ([0024], [0040], FIG. 2, FIG. 3); and an outlet end ([0024], [0033], [0040], FIG. 2, FIG. 3); and a second key having a second geometric configuration allowing the second key to be plugged into the second receptacle ([0042], [0051], [0053], FIG. 4A-4B, FIG. 5) and comprising a conduit having an entrance and an exit ([0043], [0050], [0051], FIG. 4A-4B), a coupling portion ([0043], [0044], [0050], [0051], [0053], [0054], FIG. 4A-4B, FIG. 5), and an engagement portion ([0043], [0044], [0050], [0051], [0053], [0054], FIG. 4A-4B, FIG. 5), wherein the entrance to the conduit is coupled to the outlet end of the second filament guide tube to thereby form a closed filament path from the second container to the 3D printer ([0045], [0055], FIG. 4A-4B), wherein allows the second key to be plugged into the second receptacle ([0042], [0051], [0053], FIG. 1, FIG. 4A-4B, FIG. 5). 
SWANSON discloses the mating panels (i.e., first and second receptacles) being any suitable structure or geometry ([0053]); though, SWANSON fails to explicitly disclose the claimed first and second receptacles having different geometric configurations; wherein the first geometric configuration of the first key prevents the first key from being plugged into the second receptacle and the second geometric configuration of the second key prevents the second key from being plugged into the first receptacle.
However, AWAD teaches a cable connector for safely connecting, maintaining, and disconnecting a correct physical and electrical connection between an electrical plug and a corresponding electrical receptacle (column 1, lines 5-11). AWAD further teaches the cable connector including a plug and a receptacle, where the receptacle is sized and shaped to receive the plug in a friction fit or snap fit connection such that an electrical connection is bridged between the receptacle and a device; typically, the device including a computer or peripheral device such as a printer (column 2, lines 33-55). AWAD also teaches a single device including several receptacles that are intended to receive different plugs for different functions; where, in such an arrangement, each matching plug and receptacle, respectively, can be provided with magnets strategically positioned on the plug and receptacle so that the opposite poles of the magnets on the plug and receptacle, respectively, are aligned in the mated position (column 3, lines 25-32; FIG. 5). AWAD states that because the arrangement and/or number of magnets on each plug/receptacle combination is unique, an improper connection between an unrelated plug and receptacle is discouraged, such that if a user attempts to insert a plug into an improper receptacle there will be an improper connection (column 3, lines 32-41). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the several unique plug/receptacle combinations on a single device taught by AWAD into SWANSON. AWAD recognizes doing so to be advantageous because the unique plug/receptacle combinations on a single device provide a simple way to verify a correct match between a plug and connector that are intended to be connected (column 5, lines 14-16). 
As to claim 8: SWANSON and AWAD remain as applied above. SWANSON, modified by AWAD, further read on the claimed wherein the first and second keys each comprises a recess configured to guides a user to insert the key into its receptacle to the depth necessary to for effective engagement ([0054]; see the rejection of claim 1).
As to claim 9: SWANSON and AWAD remain as applied above. SWANSON, modified by AWAD, further read on the claimed a first circuit board positioned within the recess of the first key wherein the first circuit board is retained in the recess of the first key utilizing a geometry of the recess and friction; and a second circuit board positioned within the recess of the second key wherein the second circuit board is retained in the recess of the second key utilizing a geometry of the recess and friction ([0051], [0056]; see the rejection of claim 1).
As to claim 10: SWANSON and AWAD remain as applied above. SWANSON, modified by AWAD, further read on the claimed consumable assembly for supplying filament to a 3D printer having two or more receptacles having different geometric configurations, the 3D printer builds parts by material extrusion, the consumable assembly comprising: a container configured to retain a supply of a first filament; a first filament guide tube having a length, the first filament guide tube comprising: an inlet end attached to the first container; and an outlet end; a key having a geometric configuration allowing the key to be plugged into only one receptacle of the two or more receptacles of the 3D printer, the key comprising a conduit having an entrance and an exit, a coupling portion, and an engagement portion, wherein the entrance to the conduit is coupled to the outlet end of the first filament guide tube to thereby form a closed filament path from the first container to the 3D printer (see the rejection of claim 1).
As to claim 16: SWANSON and AWAD remain as applied above. SWANSON, modified by AWAD, further read on the claimed wherein the key comprises a recess configured to guide a user to insert the key into its receptacle to the depth necessary to for effective engagement ([0054]; see the rejection of claim 1).
As to claim 17: SWANSON and AWAD remain as applied above. SWANSON, modified by AWAD, further read on the claimed circuit board positioned within the recess of the key wherein the circuit board is retained in the recess of the key utilizing a geometry of the recess and friction ([0051], [0054]; see the rejection of claim 1).

Claims 2-7 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over SWANSON et al. (US 2013/0164960; of record) in view of AWAD (US 7,329,128) and further in view of IVOSEVIC et al. (US 2014/0276649). SWANSON and AWAD teach the subject matter of claim 1 and claim 10 above under 35 USC 103. 
As to claim 2: SWANSON and AWAD remain as applied above. SWANSON, modified by AWAD, read on the claimed first and second keys forming a seal with the first and second receptacles, respectively ([0055], [0058]; see the rejection of claim 1); though, SWANSON modified thus far fails to disclose the claimed wherein the first and second keys are constructed of an elastomeric material having a Shore A hardness ranging from about 30 to about 95. 
However, IVOSEVIC teaches a connection system for connecting a first component to a second component ([0006]). IVOSEVIC further teaches a connection system for the closed transfer of fluids that provides substantially leak-proof sealing and pressure balancing preventing leakage of both air and liquid during use of the system ([0085]). This connection system taught by IVOSEVIC includes a cannula seal, which is preferably a unitary device molded of any flexible elastomeric material for fabricating gas-proof closures, formed of a material having a Shore A hardness of approximately 10 to 50 ([0087]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to incorporate the connection system utilizing a unitary device molded of any flexible elastomeric material taught by IVOSEVIC into modified SWANSON. IVOSEVIC recognizes doing so to be beneficial as it provides a self-sealing material ([0087]). 
As to claim 3: SWANSON, AWAD and IVOSEVIC remain as applied above. SWANSON, modified by AWAD and IVOSEVIC, further read on the claimed wherein portions of the first and second filament guide tubes at the outlet ends thereof are inserted into the conduits of the first and second keys, and thereby provide rigidity to the elastomeric first and second keys (see the rejection of claim 2; SWANSON - [0051], [0055]).
As to claim 4: SWANSON, AWAD and IVOSEVIC remain as applied above. SWANSON, modified by AWAD and IVOSEVIC, further read on the claimed wherein the first and second keys are of a unitary construction that forms a seal with the first and second receptacles, respectively (see the rejection of claim 2).
As to claim 5: SWANSON, AWAD and IVOSEVIC remain as applied above. SWANSON, modified by AWAD and IVOSEVIC, further read on the claimed wherein the first and second keys are retained within the first and second receptacles with a frictional engagement (see the rejection of claim 1).
As to claim 6: SWANSON, AWAD and IVOSEVIC remain as applied above. SWANSON, modified by AWAD and IVOSEVIC, further read on the claimed wherein the engagement portions of the first and second key have a unique shape with respect to one another which prevent each key from being plugged in to the receptacle intended to receive the other key (see the rejection of claim 1).
As to claim 7: SWANSON, AWAD and IVOSEVIC remain as applied above. SWANSON, modified by AWAD and IVOSEVIC, further read on the claimed further comprising first and second wiper seals within the conduits of the first and second keys wherein the wiper seals form seals with the first and second filaments as the filaments pass therethrough to thereby limit air transfer into the filament guide tubes (SWANSON – [0059]).
As to claim 11: SWANSON, AWAD and IVOSEVIC remain as applied above. SWANSON, modified by AWAD and IVOSEVIC, further read on the claimed wherein the first key is constructed of an elastomeric material having a Shore A hardness ranging from about 30 to about 95 and the key form a seal with the receptacle (see the rejection of claim 2).
As to claim 12: SWANSON, AWAD and IVOSEVIC remain as applied above. SWANSON, modified by AWAD and IVOSEVIC, further read on the claimed wherein portions of the filament guide tube at the outlet end thereof is into the conduits of the key, and thereby provide rigidity to the elastomeric key (see the rejection of claim 2; SWANSON - [0051], [0055]).
As to claim 13: SWANSON, AWAD and IVOSEVIC remain as applied above. SWANSON, modified by AWAD and IVOSEVIC, further read on the claimed wherein the key is a unitary construction that forms a seal with the receptacle (see the rejection of claim 2).
As to claim 14: SWANSON, AWAD and IVOSEVIC remain as applied above. SWANSON, modified by AWAD and IVOSEVIC, further read on the claimed wherein the key retained within the receptacle with a frictional engagement (see the rejection of claim 1).
As to claim 15: a SWANSON, AWAD and IVOSEVIC remain as applied above. SWANSON, modified by AWAD and IVOSEVIC, further read on the claimed where the key further comprising a wiper seal within the conduit of the key wherein the wiper seals form seals with the filament as the filament passes therethrough to thereby limit air transfer into the filament guide tube (SWANSON – [0059]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: MICHAELS et al. (US 4,802,864) teaches a unitary connector molded from an elastomer with a Shore A hardness of 90 (column 5, lines 42-58); and KNAPP (US 2009/0295153) teaches a coupling assembly, made of elastomeric materials having hardness of 40-50, forming a sealing connection between two sections ([0052]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743